Name: Commission Directive 2004/116/EC of 23 December 2004 amending the Annex to Council Directive 82/471/EEC as regards the inclusion of Candida guilliermondiiText with EEA relevance
 Type: Directive
 Subject Matter: natural and applied sciences;  agri-foodstuffs;  chemistry;  agricultural activity;  processed agricultural produce;  European Union law
 Date Published: 2006-07-05; 2004-12-24

 24.12.2004 EN Official Journal of the European Union L 379/81 COMMISSION DIRECTIVE 2004/116/EC of 23 December 2004 amending the Annex to Council Directive 82/471/EEC as regards the inclusion of Candida guilliermondii (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 82/471/EEC concerning certain products used in animal nutrition (1), and in particular Article 6 thereof, Whereas: (1) An application for authorisation has been submitted for Candida guilliermondii, cultivated on substrates of vegetable origin, which belongs to the product group 1.2.1. yeasts cultivated on substrates of animal or vegetable origin set out in the Annex to Directive 82/471/EEC. This feed is a microbial product based on the spent cells remaining after the industrial production of citric acid by fermentation. (2) The Scientific Panel on additives and products or substances used in animal feed of the European Food Safety Authority has delivered an opinion on the use of this product in feedingstuffs on 7 of June 2004, which concludes that the use of Candida guilliermondii cultivated on a substrate of vegetable origin (sugar cane molasses) does not present a risk to human health, animal health or the environment. (3) The assessment of the request for authorisation submitted in respect of Candida guilliermondii cultivated on substrates of vegetable origin shows that this product meets the requirements laid down in Article 6(2) of Directive 82/471/EEC, under the conditions set out in the Annex. (4) Directive 82/471/EEC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 82/471/EC is amended as set out in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2005 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 23 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 213, 21.7.1982, p. 8. Directive as last amended by Commission Directive 2003/104/EC (OJ L 295, 13.11.2003, p. 83). ANNEX In the Annex to Directive 82/471/EEC product group 1.2.1 is replaced by the following: Name of product group Name of product Designation of nutritive principle or identity of micro-organism Culture substrate (identifications, if any) Composition characteristics of the product Animal species Special provisions 1.2.1. Yeasts cultivated on substrates of animal or vegetable origin All yeasts  obtained from the microorganisms and substrates listed in columns 3 and 4 respectively  the cells of which have been killed Saccharomyces cerevisiae Saccharomyces carlsbergiensis Kluyveromyces lactis Kluyveromyces fragilis Molasses, distillery residues, cereals and products containing starch, fruit juice, whey, lactic acid and hydrolysed vegetable fibres All animal species Candida guilliermondii Molasses, distillery residues, cereals and products containing starch, fruit juice, whey, lactic acid and hydrolysed vegetable fibres Dry matter 16 % minimum Pigs for fattening